Citation Nr: 0410729	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1982.

This appeal to the Board of Veterans Appeals (the Board) is from 
rating action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The veteran provided testimony at a personal hearing held at the 
RO before a Hearing Officer in April 2003, of which a transcript 
is of record.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable resolution of 
the appellate issue.

2.  Evidence of record and resolution of doubt establish that the 
veteran's left knee disability cannot be dissociated from his 
other service-connected multiple orthopedic disabilities.


CONCLUSION OF LAW

A chronic left knee disorder is reasonably the result of other 
service-connected orthopedic disabilities.  38 U.S.C.A. § 5103 
(West 1991); 38 C.F. R. § 3.310 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the pendency of the appeal, additional regulations have 
taken effect with regard to development of the evidence and such 
factors.  Although there may well be additional evidence available 
somewhere, the Board finds that there is an ample basis in the 
file to support an equitable resolution of the case at present 
without further delay for the purposes of obtaining additional 
opinions or other evidence.  The veteran is in no way prejudiced 
by such action or the decision rendered by the Board herein.

Criteria

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2003).

The chronicity provision of 38 C.F. § 3.303(b) is applicable where 
the evidence, regardless of its date, shows that the veteran had a 
chronic condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the 
United States Court of Appeals for Veterans Claims' (the Court) 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

Section 3.310(a) of title 38, Code of Federal Regulations, which 
applies to secondary service connection for a disability and which 
derives from 38 U.S.C.A. § 1110 (West 1991), provides that 
disability which is proximately due to or the result of a service-
connected disease or injury (or treatment therefor) shall be 
service connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 3.310(a) 
(2003).

This regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability resulting 
from aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Factual Background and Analysis

Service connection is in effect for cervical spine degenerative 
joint disease, rated as 20 percent disabling; lumbosacral strain, 
rated as 20 percent disabling; right knee injury, rated as 10 
percent disabling; and hemorrhoids and costochondriitis, each 
rated as noncompenably disabling.

It is neither argued nor documented that the veteran had a left 
knee problem in service.

Recent private clinical reports have shown the presence of left 
knee complaints.

A private physician, PCC, M.D., in a statement in September 2001, 
reported that he had been treating the veteran's degenerative 
condition involving his left knee.  Dr. C indicated that the 
veteran had had recent left knee surgery and the images from that 
had shown he had a defect in his medial femoral condyle.  This had 
been present for some time and had been getting worse.  Dr. C 
opined that he thought it was probably related to activities that 
stretched back many years.  He had been under restrictions 
relative to his work as a result.

The veteran has argued that his left knee problems cannot be 
dissociated either from his activities including crawling under 
aircraft, or the other service-connected orthopedic problems.  He 
has testified that he has been told by various medical experts 
that these problems are all interrelated.  His left knee problems 
had become so much worse in recent times that he had had to stop 
work as a result. 

A VA orthopedic examination was undertaken in May 2003.  At that 
time, the examiner noted the decades long presence of right knee 
problems.  More recently he had developed left knee problems as 
well.  The examiner noted the lack of all of the pertinent 
clinical records relating to the left knee and surgery, which he 
said would be helpful, but it was his opinion that it was unlikely 
that his left knee problems were a result of his right knee 
condition.  However, he noted that the veteran had done a great 
deal of crawling on both knees in service, but that no left knee 
problem was documented in service.  The examiner did not address 
whether any of the other service-connected orthopedic problems had 
been contributory, or that there might be an association pursuant 
to Allen.  

In this case, there is ample evidence that the veteran stressed 
out various joints in his 20 year-long in-service occupation as an 
aircraft mechanic and maintenance person.  He has service 
connection for cervical, lumbar and right knee problems of long 
duration, all of which rate compensable ratings at present 
reflective of condensable aggregate disability impairment.  

The Board finds that given the aggregate evidence, there is a 
reasonable basis for concluding that the veteran's current left 
knee disability cannot be dissociated from his other service-
connected orthopedic problems and resolving all doubt in his 
favor, service connection is in order. 

ORDER

Service connection for a chronic left knee disorder is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



